Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered.  Applicant has argued that Tanaka discloses quinophthalone, which is a pigment.  This argument is respectfully found to be not persuasive because quinophthalone is well known in the art to be a uv absorbing pigment, as disclosed by Nair et al (US 2015/0111144 A1) (para. 0085).
Applicant has also argued that Ramadas discloses titanium dioxide which is a getter particle.   This argument is respectfully found to be not persuasive because titanium dioxide is well known in the art to also be a uv absorber, for example as disclosed by Saito (US 2011/0284838 A1) discloses OLED (0039) and also discloses titanium dioxide  as a uv absorber  (para. 0062).
Applicant has also argued that the particles in the claims are organic particles.  This argument and applicant’s other arguments are based primarily on applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract) .

A substrate 1 (Fig. 1  and para. 0202)
A first inorganic sealing layer2 which may be SiON, or SiN.sub.x,  on the substrate (Fig. 1 and para. 0202)
An organic sealing layer 3 which Mori discloses to  be acrylic (para. 0202 and Fig. 1) on a side of the first inorganic sealing layer away from the substrate
The organic sealing layer includes UV light absorbing material, as Mori discloses the layer 3 to be acrylic, as stated above.
Mori does not explicitly state that the material of the organic layer 3 absorbs UV light. Mori is silent with respect to the UV light absorbing material including the recited materials, and Mori is also silent with respect to the recited particle diameter.
Ouderkirk, in the same field of endeavor of light-curable resin layers in electronic display panels (para. 0002 -0003) supports that acrylic and acrylate resin absorbs UV light, as Ouderkirk dsiclsoses a layer which includes acrylates transmits less than 5% in the uv range and transmits more than about 95% in the visible range, as Fig. 2 shows percent transmission of less than 5% in the wavelength range of about 360 nm and below, and shows percent transmission of about  95% and greater in the visible range of wavelength (Abstract and Fig. 2).
Ouderkirk supports that the materials disclosed by Mori absorb UV light and result in high transmission in the a desired range, which is a disclosure of the materials absorbing uv light in a desired range.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Jiao with the encapsulation structure disclosed by Mori in order to obtain the benefit of high efficiency disclosed by Jiao.
Re claim 15:  The combination of Mori and Ouderkirk and Jiao discloses a display panel including the encapsulation structure disclosed as stated above in the rejection of claim 1, as Mori discloses a display device (Abstract ).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 20:  The combination of Mori and Ouderkirk and Jiao discloses the organic sealing layer includes UV light absorbing material and UV resistant polymer material, as Ouderkirk, in the same field of endeavor of light-curable resin layers in electronic display panels (para. 0002 -0003) supports that acrylic and acrylate resin absorbs UV light, as Ouderkirk discloses a layer which includes acrylates transmits less than 5% in the uv range and transmits more than about 95% in the visible range, as Fig. 2 shows percent transmission of less than 5% in the wavelength range of about 360 nm and below, and shows percent transmission of about  95% and greater in the visible range of wavelength (Abstract and Fig. 2).
Ouderkirk supports that the materials disclosed by Mori absorb UV light and result in high transmission in the a desired range.
Jiao discloses an encapsulation layer for light emitting source which includes a polymethyl methacrylate and pyrazolone pigment with a particle size of 80-400 nm, which anticipates the recited range, as stated above in the rejection of claim 1.
.


Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract)  as applied to claim 1 above, and further in view of Kwak et al (US 2017/0306194 A1)(“Kwak”).
Mori in view of Ouderkirk and of Jiao discloses the limitations of claim 1 as stated above.  Mori in view of Ouderkirk and of Jiao is silent with respect to the recited composition .
Kwak discloses the composition of the encapsulation structure including acrylate prepolyer, as Kwak discloses acrylates (para. 0041) and copolymerization and the formation of oligomers (para. 0006 and 0017), UV reactive monomer (para. 0026), photoinitiator (para. 0079), leveleing agent (para. 0086), ultraviolet absorber (para. 0086), and organic solvent, as Kwak discloses solvents such as toluene (para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kwak with the encapsulation disclosed by Mori in view of Ouderkird and Jiao because Kwak discloses a method of art recognized suitability for an intended purpose (MPEP 2144/07).

s 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract)   as applied to claims 1 and 4 above, and further in view of Hosoda et al US 2010/0225229 A1)(“Hosoda”).
Re claims 5 and 19:  Mori in view of Ouderkirk and of Jiao discloses the limitations of claims 1 and 4 as stated above.  Mori in view of Ouderkirk and of Jiao is silent with respect to a second inorganic  sealing layer.
Hosoda, in the same field of endeavor of organic electroluminescence display devices with acrylic resin layers (para. 0112), discloses the UV light absorbing material includes fine particles, the UV light absorbing material has a particle diameter of less than 50 nm (para. 0149 and Fig.2), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).  Hosada also discloses a second inorganic sealing layer, as Hosada discloses a gas barrier on the substrate (para. 0180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosoda with the encapsulation disclosed by Mori in view of Ouderkirk and of Jiao in order to obtain the benefit of protection from outgassing from the substrate as disclosed by Hosoda, and because Hosada discloses a method of protection from outgassing that is of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 6-9, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract) .
Mori discloses a method including
Preparing a substrate 31 (Fig. 1 and para. 0202 and  0220)

Forming an organic sealing layer 3 which Mori discloses to be acrylic (para. 0202 and Fig. 1) on the first inorganic sealing layer .
Mori does not explicitly state that the material of the organic layer 3 absorbs UV light. Mori is silent with respect to the UV light absorbing material including the recited materials, and Mori is also silent with respect to the recited particle diameter.
Ouderkirk, in the same field of endeavor of light-curable resin layers in electronic display panels (para. 0002 -0003) supports that acrylic and acrylate resin absorbs UV light, as Ouderkirk dsiclsoses a layer which includes acrylates transmits less than 5% in the uv range and transmits more than about 95% in the visible range, as Fig. 2 shows percent transmission of less than 5% in the wavelength range of about 360 nm and below, and shows percent transmission of about  95% and greater in the visible range of wavelength (Abstract and Fig. 2).
Ouderkirk supports that the materials disclosed by Mori absorb UV light and result in high transmission in the a desired range which is a disclosure of the materials absorbing uv light in a desired range.
Jiao discloses an encapsulation layer for light emitting source which includes a polymethyl methacrylate and pyrazolone pigment with a particle size of 80-400 nm, which anticipates the recited range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Jiao with the encapsulation structure disclosed by Mori in order to obtain the benefit of high efficiency disclosed by Jiao.
Re claim 7:  The combination of Mori and Ouderkirk and Jiao discloses forming the organic layer by inkjet, as Mori discloses forming the organic sealing layer by inkjet technique (para. 0035).

forming the organic layer by inkjet, as Mori discloses forming the organic sealing layer by inkjet technique (para. 0035)and allowing the UV resistanc polymer material to form a crosslinked UV resistant structure (para.  0184).
Re claim 9:  The combination of Mori and Ouderkirk and Jiao discloses crosslinking reaction of the UV resistant polymer material by heat or irradiation, as Oderkirk discloses the crosslinking reaction by  heat or irradiation (para. 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oderkirk with the method disclosed by Mori because Oderkirk discloses an step of carrying out crosslinking that is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 16:  The combination of Mori and Ouderkirk and Jiao discloses a method of forming an encapsulation structure of a display panel including the encapsulation structure disclosed as stated above in the rejection of claim  6, as Mori discloses a display device (Abstract ).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 22:  The combination of Mori and Ouderkirk and Jiao discloses a method of forming an  organic sealing layer as stated above in the rejection of claim 6, and also that includes UV light absorbing material and UV resistant polymer material, as Ouderkirk, in the same field of endeavor of light-curable resin layers in electronic display panels (para. 0002 -0003) supports that acrylic and acrylate resin absorbs UV light, as Ouderkirk discloses a layer which includes acrylates transmits less than 5% in the uv range and transmits more than about 95% in the visible range, as Fig. 2 shows percent transmission of less than 5% in the wavelength range of about 360 nm and below, and shows percent transmission of about  95% and greater in the visible range of wavelength (Abstract and Fig. 2).

Jiao discloses an encapsulation layer for light emitting source which includes a polymethyl methacrylate and pyrazolone pigment with a particle size of 80-400 nm, which anticipates the recited range, as stated above in the rejection of claim 1.
Re claim 23:  The combination of Mori and Ouderkirk and of Jiao discloses a method for forming an organic sealing layer as stated above in the rejection of claim 6 and also including  two different particle diameters, as Hosada discloses two different particle diameters, 2a and 2b (para. 0183-0184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosada with respect to the two sizes of the particles  with the sealing layer disclosed by Mori in order to obtain the benefit of enhanced light extraction efficiency disclosed by Hosada (para. 0184).
Mori in view of Ouderkirk and of Jiao discloses the limitations of claim 6 as stated above.  Mori in view of Ouderkirk and of Jiao also discloses providing a TFT pixel circuit on the substrate, depositing functional layers of the organic electroluminescent device sequentially on the substrate provided with the TFT pixel circuit, as Mori discloses forming a thin film transistor on the substrate 1 (para. 0017) and depositing functional layers of the organic electroluminescent device, as Mori also discloses forming a transparent electrode 7, forming an organic compound layer 8 (para. 0202), and forming a second electrode 20 (para. 0208). Mori also discloses that the organic compound layer includes an organic light emitting layer and may include a hole transporting layer, an electron transporting layer, a hole blocking layer, an electron blocking layer, a hole injection layer, and an electron injection layer (para. 0058).


12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract)  as applied to claim 6 above, and further in view of Kwak et al (US 2017/0306194 A1)(“Kwak”).
Mori in view of Ouderkirk and of Jiao discloses the limitations of claim 6 as stated above.  Mori in view of Ouderkirk and of Jiao is silent with respect to the recited composition .
Kwak discloses the composition of the encapsulation structure including acrylate prepolyer, as Kwak discloses acrylates (para. 0041) and copolymerization and the formation of oligomers (para. 0006 and 0017), UV reactive monomer (para. 0026), photoinitiator (para. 0079), leveleing agent (para. 0086), ultraviolet absorber (para. 0086), and organic solvent, as Kwak discloses solvents such as toluene (para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kwak with the encapsulation disclosed by Mori in view of Ouderkird and Jiao because Kwak discloses a method of art recognized suitability for an intended purpose (MPEP 2144/07).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract)   as applied to claim 1 above, and further in view of Hosoda et al US 2010/0225229 A1)(“Hosoda”).
Mori in view of Ouderkirk and of Jiao discloses the limitations of claim 1 as stated above.  Mori in view of Ouderkirk and of Jiao is silent with respect to a second inorganic  sealing layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosoda with the encapsulation disclosed by Mori in view of Ouderkirk and of Jiao in order to obtain the benefit of protection from outgassing from the substrate as disclosed by Hosoda, and because Hosada discloses a method of protection from outgassing that is of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Mori et al (US 2010/0194717 A1)(“Mori”) in view of  Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Jiao (CN 107726235 A)(Abstract).
Mori in view of Ouderkirk and of Jiao discloses the limitations of claim 6 as stated above.  Mori in view of Ouderkirk and of Jiao also discloses providing a TFT pixel circuit on the substrate, depositing functional layers of the organic electroluminescent device sequentially on the substrate provided with the TFT pixel circuit, as Mori discloses forming a thin film transistor on the substrate 1 (para. 0017) and depositing functional layers of the organic electroluminescent device, as Mori also discloses forming a transparent electrode 7, forming an organic compound layer 8 (para. 0202), and forming a second electrode 20 (para. 0208). Mori also discloses that the organic compound layer includes an organic light emitting layer and may include a hole transporting layer, an electron transporting layer, a hole blocking layer, an electron blocking layer, a hole injection layer, and an electron injection layer (para. 0058).  The reasons for combining the references are the same as stated above in the rejection of claim 6.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895